DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 11-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al.
Tang et al. (US Pub. No. 2017/0371248 A1) discloses:
Regarding claim 1, a method for displaying a modified phase mask (Figure 1A, element 55) on a spatial light modulator (Figure 1A, element 60), comprising: modifying, by a processor (Figure 1A, element 30), a phase mask by combining the phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) with a virtual lens pattern (i.e. elements 75A and 75B [lenses] are employed to project the pattern from the DMD [Figure 1A, element 40]; page 3, paragraph 0033, lines 2-3), the virtual lens pattern having a focal length (Figure 1A, element L1); displaying, by the SLM (Figure 1A, element 60) in communication with the processor (Figure 1A, element 30), the modified phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) on the SLM (Figure 1A, element 60); and projecting, by a light source (Figure 1A, element 65) in communication with the processor (Figure 1A, element 30), the light source (Figure 1A, element 65) through the SLM (Figure 1A, element 60) to form an intensity pattern at a distance from the SLM (page 4, paragraph 0049, lines 1-3) corresponding to the focal length of the virtual lens pattern (page 7, claim 13, lines 1-5), the intensity pattern being based on the phase mask (page 4, paragraph 0049, lines 1-10).
Regarding claim 2, projecting the light source (Figure 1A, element 65) through the SLM (Figure 1A, element 60) toward a lens (Figure 1A, element 75A) in an output path of the SLM (Figure 1A, element 60), wherein the intensity pattern is formed at a back focal plane (Figure 1A, element L2) of the lens (Figure 1A, element 75A).
Regarding claims 9 and 19, the light source (Figure 1A, element 65) comprises a laser (page 2, paragraph 0031, line 1).
Regarding claim 11, an apparatus (Figure 1A, element 100) for displaying a modified phase mask (Figure 1A, element 55) on a spatial light modulator (Figure 1A, element 60), comprising: a processor (Figure 1A, element 30) in communication with the SLM (Figure 1A, element 60) and a light source (Figure 1A, element 65), a memory (Figure 1A, element 32) in communication with the processor (Figure 1A, element 30) having stored thereon a set of instructions (page 2, paragraph 0028, lines 16-22) which, when executed by the processor (Figure 1A, element 30), cause the processor (Figure 1A, element 30) to: modify a phase mask by combining the phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) with a virtual lens pattern (i.e. elements 75A and 75B [lenses] are employed to project the pattern from the DMD [Figure 1A, element 40]; page 3, paragraph 0033, lines 2-3), the virtual lens pattern having a focal length (Figure 1A, element L1), display the modified phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) on the SLM (Figure 1A, element 60), and project the light source (Figure 1A, element 65) through the SLM (Figure 1A, element 60) to form an intensity pattern at a distance from the SLM (page 4, paragraph 0049, lines 1-3) corresponding to the focal length of the virtual lens pattern (page 7, claim 13, lines 1-5), the intensity pattern being based on the phase mask (page 4, paragraph 0049, lines 1-10).
Regarding claim 12, a lens (Figure 1A, element 75A) in an output path of the SLM (Figure 1A, element 60), wherein the processor (Figure 1A, element 30), when projecting the light source (Figure 1A, element 65), is further caused by the instructions to: project the light source (Figure 1A, element 65) through the SLM (Figure 1A, element 60) toward the lens (Figure 1A, element 75A), wherein the intensity pattern is formed at a back focal plane (Figure 1A, element L2) of the lens (Figure 1A, element 75A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Ashrafi.
Tang et al. (US Pub. No. 2017/0371248 A1) teaches the salient features of the present invention as explained above except a laser comprising an infrared laser.
Ashrafi (US Pub. No. 2017/0138851 A1) discloses a laser comprising an infrared laser (i.e. infrared laser diode system; page 34, paragraph 0413, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a laser comprising an infrared laser as shown by Ashrafi in combination with Tang et al.’s invention for the purpose of providing approximately 30 controllable channels between 1570 and 1600 nm (Ashrafi, page 34, paragraph 0413, lines 2-4).

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Tang et al. (US Pub. No. 2017/0371248 A1) discloses a method for displaying a modified phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) on a spatial light modulator (Figure 1A, element 60).  However, Tang et al. and the prior art of record neither shows nor suggests method wherein the virtual lens pattern comprises a Fresnel lens pattern, and wherein modifying the phase mask further comprises: modifying the phase mask by combining the phase mask with the Fresnel lens pattern.
Regarding claim 13, Tang et al. (US Pub. No. 2017/0371248 A1) discloses an apparatus (Figure 1A, element 100) for displaying a modified phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) on a spatial light modulator (Figure 1A, element 60).  However, Tang et al. and the prior art of record neither shows nor suggests an apparatus wherein the virtual lens pattern comprises a Fresnel lens pattern, and wherein the processor, when modifying the phase mask, is further caused by the instructions to: modify the phase mask by combining the phase mask with the Fresnel lens pattern.
Regarding claims 4-8 and 14-18, the claims are allowable based on their dependence from allowable claims 3 and 13 (respectively).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 2, 9, 11, 12 and 19, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “claimed virtual lenses”, see Applicant’s Remarks, page 5, lines 25-26) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 1, 2, 9, 11, 12 and 19, the Applicant has argued that Tang et al. (US Pub. No. 2017/0371248 A1) does not teach “displaying ... the modified phase mask on the SLM”. However, Tang et al. teaches displaying, by the SLM (Figure 1A, element 60) in communication with the processor (Figure 1A, element 30), the modified phase mask (i.e. conjugate aperture plane; Figure 1A, element 55) on the SLM (Figure 1A, element 60).
Regarding claims 1, 2, 9, 11, 12 and 19, the Applicant has argued that Tang et al. (US Pub. No. 2017/0371248 A1) “element 55 is simply a dashed line indicating that the SLM 60 is in a conjugate plane of aperture plane 15 and does not relate to masking” (see Applicant’s Remarks, page 6, lines 2-4). However, Tang et al. discloses “a SLM (element 60) positioned in a conjugate plane (i.e. conjugate aperture plane; element 55) of the aperture plane (element 15)” [see page 2, paragraph 0030, lines 1-2], wherein “the use of the SLM… also allows for masking of unwanted diffraction patterns” [see page 4, paragraph 0048, lines 9-11].
Regarding claims 10 and 20, in response to Applicant's arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. No. 2019/0204783 A1) discloses a hologram displaying apparatus including a light source configured to emit input light, a spatial light modulator configured to modulate the input light into diffracted light, and a plurality of noise filtering elements configured to remove optical noise components from the diffracted light modulated by the spatial light modulator, and display a hologram, an optical path of a light source for displaying the hologram can be drastically reduced while effectively performing spatial filtering.
Popov et al. (US Pub. No. 2018/0181063 A1) teaches an apparatus for displaying a holographic image and a method of controlling the apparatus. The apparatus for displaying the holographic image includes a controller, a light source, an optical system, a spatial light modulator, a filter, an electric optical scanner, a multi-channel projection optics, and a screen. The spatial light modulator modulates a light beam passing through the optical system according to a predetermined subframe sequence of holographic image frames, the filter performs spatial-angular filtering of the modulated light beam to exclude parasitic diffraction order components from the modulated light beam, and the electric optical scanner directs the modulated and filtered light beam towards a corresponding channel of the multi-channel projection optics and forms a plurality of viewing zones on a focal plane of a field lens provided in the screen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/12/2022